USCA4 Appeal: 22-1088      Doc: 7        Filed: 07/28/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1088


        DERRICK MICHAEL ALLEN, SR.,

                            Plaintiff - Appellant,

                     v.

        DURHAM COUNTY MAGISTRATE OFFICE; SETH KENDL; DURHAM
        COUNTY POLICE DEPARTMENT; OFFICER D. BARTLETT; DURHAM
        DISTRICT ATTORNEY’S OFFICE; DURHAM COUNTY JAIL; K.
        HEMPSTEAD; JUDGE DORETTIA WALKER,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Thomas D. Schroeder, Chief District Judge. (1:20-cv-00090-TDS-LPA)


        Submitted: July 26, 2022                                            Decided: July 28, 2022


        Before MOTZ, KING, and AGEE, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Derrick Michael Allen, Sr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1088         Doc: 7        Filed: 07/28/2022    Pg: 2 of 2




        PER CURIAM:

                  Derrick Michael Allen, Sr., appeals the district court’s order dismissing his

        42 U.S.C. § 1983 complaint. The district court referred this case to a magistrate judge

        pursuant to 28 U.S.C. § 636(b)(1)(B). The magistrate judge recommended that relief be

        denied and advised Allen that failure to file timely, specific objections to this

        recommendation could waive appellate review of a district court order based upon the

        recommendation.

                  The timely filing of specific objections to a magistrate judge’s recommendation is

        necessary to preserve appellate review of the substance of that recommendation when the

        parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

        F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

        also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Allen has waived appellate review by

        failing to file objections to the magistrate judge’s recommendation after receiving proper

        notice.

                  Accordingly, we affirm the judgment of the district court. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                       AFFIRMED




                                                      2